IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 155 WAL 2022
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
CARLOS GONZALEZ CARRIL,                      :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

     AND NOW, this 31st day of October, 2022, the Petition for Allowance of Appeal is

DENIED.